                  Case 20-12602-BLS               Doc 191      Filed 04/07/21        Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

RED REEF ALTERNATIVE INVESTMENTS,                              Case No. 20-12602 (BLS)
LLC and EMERGENT CAPITAL, INC.,1
                                                               (Jointly Administered)
                                       Debtors.
                                                               Re: Docket Nos. 167 and 184

    NOTICE OF (I) OCCURRENCE OF EFFECTIVE DATE OF DEBTOR EMERGENT
                CAPITAL, INC.’S SECOND AMENDED CHAPTER 11
                         PLAN OF REORGANIZATION AND
                  (II) BAR DATES FOR FILING CERTAIN CLAIMS

        PLEASE TAKE NOTICE that on December 30, 2020, the Honorable Brendan L.
Shannon, United States Bankruptcy Judge for the United States Bankruptcy Court for the District
of Delaware (the “Bankruptcy Court”), entered the Order Confirming Debtor Emergent Capital,
Inc.’s Second Amended Chapter 11 Plan of Reorganization [Docket No. 184] (the “Confirmation
Order”). Pursuant to the Confirmation Order, the Bankruptcy Court confirmed the Debtor
Emergent Capital, Inc.’s Second Amended Chapter 11 Plan of Reorganization [Docket No. 167]
(the “Plan”).2

        PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
April 7, 2021.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Plan, all Administrative
Expense Claims must be filed within thirty (30) days after the Effective Date, and served on
the Debtor and such other Entities who are designated by the Bankruptcy Rules, the
Confirmation Order or other order of the Bankruptcy Court.

        PLEASE TAKE FURTHER NOTICE that Professionals or other Entities asserting a
Professional Fee Claim for services rendered through the Effective Date must File, within thirty
(30) days after the Effective Date, and serve on the Debtor, the U.S. Trustee, and such other
Entities who are designated by the Bankruptcy Rules, the Confirmation Order or other order of
the Bankruptcy Court, an application for final allowance of such Professional Fee Claim.



1
   The last four digits of each Debtor’s taxpayer identification number are: Red Reef Alternative Investments, LLC
(0302) and Emergent Capital, Inc. (3473). The location of the Debtors’ service address for purposes of these cases
is 1200 North Federal Highway, Suite 200, Boca Raton, FL 33432.
For the avoidance of doubt, Debtor Red Reef Alternative Investments, LLC is not a proponent of the Plan.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan.



          DOCS_SF:104641.5 23629/002
               Case 20-12602-BLS          Doc 191     Filed 04/07/21      Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that, as of the Effective Date, all Executory
Contracts and Unexpired Leases of the Debtor were deemed rejected in accordance with, and
subject to, the provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
except for those Executory Contracts and Unexpired Leases that:

                1.       have previously expired or terminated pursuant to their own terms or by
                         agreement of the parties thereto;

                2.       have been assumed by order of the Bankruptcy Court;

                3.       are the subject of a motion to assume or motion to reject pending on the
                         Effective Date;

                4.       are identified on a schedule of assumed contracts in the Plan Supplement;
                         or

                5.       are assumed pursuant to the terms of the Plan.

         PLEASE TAKE FURTHER NOTICE that all Proofs of Claim with respect to Claims
arising from the rejection of Executory Contracts or Unexpired Leases, pursuant to the Plan or
the Confirmation Order, if any, must be Filed with the Bankruptcy Court within thirty (30) days
after the Effective Date or such other date set by Final Order. Any Entity that is required to File
a Proof of Claim arising from the rejection of an Executory Contract or an Unexpired Lease that
fails to timely do so will be forever barred, estopped and enjoined from asserting such Claim,
and such Claim will not be enforceable, against the Debtor or the Estate, and the Debtor and its
Estate and property will be forever discharged from any and all indebtedness and liability with
respect to such Claim unless otherwise ordered by the Bankruptcy Court or as otherwise
provided in the Plan. All such Claims will, as of the Effective Date, be subject to the permanent
injunction set forth in Article XI.C of the Plan. All claims arising from the rejection of any
Executory Contract or Unexpired Lease shall be treated as General Unsecured Claims, subject to
any applicable limitation or defense under the Bankruptcy Code and applicable law.

         PLEASE TAKE FURTHER NOTICE that the Confirmation Order and the Plan are
available for inspection. If you would like to obtain a copy of the Confirmation Order or the
Plan, you may contact Kurtzman Carson Consultants LLC, the voting agent retained by the
Debtor in this chapter 11 case, by: (i) accessing the Debtor’s restructuring website at
http://www.kcclcc.net/emergent; (ii) calling the voting agent at 888-647-1744 (toll free) or +1
310-751-2628; or (iii) email EmergentInfo@kccllc.com. Parties may also obtain any documents
filed in the chapter 11 case for a fee via PACER at https://deb.uscourts.gov/.




       DOCS_SF:104641.5 23629/002                 2
               Case 20-12602-BLS    Doc 191   Filed 04/07/21    Page 3 of 3




Dated: April 7, 2021                  PACHULSKI STANG ZIEHL & JONES LLP

                                      /s/ Colin R. Robinson
                                      Richard M. Pachulski (CA Bar No. 90073)
                                      Maxim B. Litvak (CA Bar No. 215852)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 N. Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899-8705 (Courier 19801)
                                      Tel: (302) 652-4100
                                      Fax: (302) 652-4400
                                      E-mail: rpachulski@pszjlaw.com
                                               mlitvak@pszjlaw.com
                                               crobinson@pszjlaw.com

                                      Counsel for Emergent Capital, Inc.




       DOCS_SF:104641.5 23629/002         3
